Citation Nr: 1809527	
Decision Date: 02/14/18    Archive Date: 02/27/18

DOCKET NO.  14-19 496	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1.  Entitlement to a compensable disability evaluation for a scar of the right lower extremity.

2.  Entitlement to a disability rating in excess of 50 percent for posttraumatic stress disorder (PTSD). 

3.  Entitlement to a total disability rating based on individual unemployability (TDIU).

4.  Entitlement to service connection for a low back disability.

5.  Whether new and material has been received to reopen the claim of entitlement to service connection for a bilateral hearing loss disability.

6.  Entitlement to service connection for a bilateral hearing loss disability.

7.  Whether new and material has been received to reopen the claim of entitlement to service connection for tinnitus.

8.  Entitlement to service connection for tinnitus.


REPRESENTATION

Veteran represented by:	Christopher Loiacono, Accredited Agent


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Jessica O'Connell, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 2000 to January 2005.

This case comes before the Board of Veterans' Appeals (Board) on appeal from March 2012 and August 2014 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.

In February 2017, the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.

The issues of entitlement to service connection for a low back disability, a bilateral hearing loss disability, and tinnitus are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).

FINDINGS OF FACT

1.  Prior to the promulgation of a decision in the appeal, the Veteran withdrew his claim for a compensable disability rating a scar of the right lower extremity.

2.  Throughout the period of the appeal, the competent and probative evidence of record demonstrates that Veteran's PTSD has been manifested by occupational and social impairment with deficiencies in most areas.

3.  Throughout the period of the appeal, the competent and probative evidence of record demonstrates that Veteran's PTSD symptoms alone have precluded him from obtaining and maintaining substantially gainful employment consistent with his education and experience.

4.  A September 2010 rating decision denied service connection for a bilateral hearing loss disability and tinnitus; the Veteran did not timely appeal these denials, and no new and material evidence was submitted within the one year appeal period following the issuance of that decision.

5.  Evidence received subsequent to the expiration of the appeal period includes evidence that is not cumulative or redundant of the evidence previously of record and relates to unestablished facts necessary to substantiate the claims for service connection for a bilateral hearing loss disability and tinnitus.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the appeal for a compensable disability rating for a scar of the right lower extremity have been met.  38 U.S.C. § 7105 (2012); 38 C.F.R. § 20.204 (2017).

2.  Throughout the period of the appeal, the criteria for a 70 percent disability rating, but no higher, for PTSD have been met.  38 U.S.C. § 1155 (2012); 38 C.F.R. § 4.130, Diagnostic Code 9411 (2017).

3.  Throughout the period of the appeal, the criteria for entitlement to TDIU have been met.  38 U.S.C. § 1155 (2012); 38 C.F.R. §§ 3.340, 4.16, 4.19 (2017).

4.  The September 2010 rating decision is final.  38 U.S.C. § 7105 (2012); 38 C.F.R. §§ 3.104, 3.156, 20.200, 20.202, 20.302, 20.1103 (2017).

5.  New and material evidence has been received to reopen the claims for entitlement to service connection for a bilateral hearing loss disability and tinnitus.  38 U.S.C. § 5108 (2012); 38 C.F.R. § 3.156 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Although all the evidence has been reviewed, the Board is not required to discuss each piece of evidence in detail.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board's analysis herein will focus on what the most relevant and salient evidence shows, or fails to show, with respect to the Veteran's claim.

Increased Rating for a Scar of the Right Lower Extremity

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C. § 7105.  A substantive appeal may be withdrawn by a veteran or his or her authorized representative in writing or at a hearing at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.

At his February 2017 hearing, the Veteran withdrew the appeal for a compensable disability rating for a scar of the right lower extremity.  Thus, there remains no allegation of error of fact or law for the Board to address with respect to this issue.  Accordingly, the Board does not have jurisdiction over this issue, and dismissal is warranted.


Increased Rating for PTSD

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule).  38 C.F.R. Part 4 (2017).  The Rating Schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C. § 1155; 38 C.F.R. § 4.1.  Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

Psychiatric disorders, such as PTSD, are rated pursuant to the criteria under 38 C.F.R. § 4.130, Diagnostic Code 9411, General Rating Formula for Rating Mental Disorders (General Rating Formula).

Under the General Rating Formula, a 50 percent rating is warranted when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory, e.g., retention of only highly learned material, forgetting to complete tasks; impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  38 C.F.R. § 4.130, Diagnostic Code 9411.

A 70 percent rating is assigned where there is objective evidence demonstrating occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control, such as unprovoked irritability with periods of violence; spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances, including work or a work-like setting; and the inability to establish and maintain effective relationships.  38 C.F.R. § 4.130, Diagnostic Code 9411.

The Veteran's PTSD is currently rated as 50 percent disabling.  At his hearing before the Board, the Veteran, through his representative, indicated that his claim would be satisfied if he was awarded a 70 percent rating for PTSD and entitlement to TDIU.  

At his February 2017 hearing before the Board, the Veteran testified that he experiences anxiety, depression, and panic attacks.  He lives alone with his dog and indicated it is easier to stay at his house away from people than to put himself in situations where he may not know how to react; he stays withdrawn from others and avoids confrontation.  He acknowledged suicidal thoughts but indicated he did not share those thoughts with treating providers for fear he would not be able to leave his counseling sessions.  He testified it is difficult to stay focused and that he has problems with attention and concentration; he has difficulty focusing on any one thing for any length of time and if he goes into another room, he often forgets why he went in there in the first place.  He experiences flashbacks relating to his service in Iraq and disturbed sleep, often only attaining four hours of non-continuous sleep each night.

The record contains lay statements from people who personally know the Veteran, and therefore, have knowledge of his behavior.  These statements indicate that the Veteran has difficulty controlling his temper and trust issues which interfere with relationships.  They also reflect that the Veteran exhibits isolative behavior and does not enjoy being around other people or participating in activities he once enjoyed.  They further document the Veteran's impaired sleep due, in part, to nightmares.

The Veteran's VA treatment records corroborate his statements and the statements of people who know him personally.  They document disturbed sleep (approximately four to five hours a night), which results in difficulty getting out of bed, problems with energy, and little to no motivation.  Although independent with activities of daily living, such as living alone, taking care of his dog, driving himself to appointments, and taking care of his own medication and bills, the Veteran does not participate in any social activities.  He exhibits difficulties with mood, intrusive thoughts and flashbacks, fleeting suicidal ideations, avoidance and isolative behavior, hypervigilance, and difficulty controlling his anger.

Based on the foregoing, throughout the period on appeal, the Board finds that the Veteran's PTSD is best described as manifested by occupational and social impairment with deficiencies in most areas, satisfying the criteria for a 70 percent rating.  

Entitlement to TDIU

Total disability ratings will be assigned "when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation."  38 C.F.R. § 3.340(a).  TDIU may be assigned to a veteran who meets certain disability percentage thresholds and is "unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities."  38 C.F.R. § 4.16(a).

An award of TDIU does not require a showing of 100 percent unemployability.  See Roberson v. Principi, 251 F.3d 1378, 1385 (Fed. Cir. 2001).  However, an award of TDIU requires that the claimant show an inability to undertake substantially gainful employment as a result of a service-connected disability or disabilities.  38 C.F.R. § 4.16(b).  The central inquiry is "whether [a] veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  

Unlike the regular disability Rating Schedule, which is based on the average work-related impairment caused by a disability, "entitlement to TDIU is based on an individual's particular circumstances."  Rice v. Shinseki, 22 Vet. App. 447, 452 (2009).  Therefore, when the Board conducts a TDIU analysis, it must take into account the individual veteran's education, training, and work history, but not to age or to any impairment caused by nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19; see also Hatlestad v. Derwinski, 1 Vet. App. 164, 168 (1991) (holding that level of education is a factor in deciding employability); Beaty v. Brown, 6 Vet. App. 532, 534 (1994) (considering a veteran's eighth-grade education and sole occupation as a farmer); Moore (Robert) v. Derwinski, 1 Vet. App. 356, 357 (1991) (considering a veteran's master's degree in education and his part-time work as a tutor).

A total disability rating may be assigned when the schedular rating is less than total, where, if there is only one disability, the disability is rated at 60 percent or more, or where, if there are two or more disabilities, at least one disability is rated 40 percent or more and there is sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).  The Veteran's PTSD is now rated as 70 percent disabling throughout the period of the appeal.  Therefore, he meets the schedular criteria.

Based on the totality of the evidence and with consideration of the Veteran's individual circumstances, the Board finds that throughout the period of the claim, his PTSD symptoms have precluded him from obtaining or maintaining any gainful occupation for which he otherwise would be qualified for by virtue of his education and experience.  See 38 C.F.R. § 4.16.

The Veteran has a high school degree; he attempted to attend college after returning from active duty but dropped out shortly after he started because it was difficult to pay attention and be around crowds of people in class.  The Veteran has no vocational training and last worked in 2008 or 2009.  Since separating from service, he has attempted to work in a number of construction/labor jobs and has been unable to keep employment for any substantial period of time; he has difficulty working with others, has been in altercations with supervisors, and his disturbed sleep has caused decreased motivation and made it difficult to concentrate on any one task for a substantial amount of time.

The Veteran's most predominant symptoms of PTSD affecting his occupational functioning appear to be his difficulty forming and maintaining relationships with others, inability to control his anger and irritability, and sleep disturbance, resulting in low energy and motivation as well as difficulty concentrating and focusing.  The Board finds that the evidence demonstrates that the Veteran's PTSD symptoms would make working with others extremely difficult.  As discussed above, he avoids nearly all social interactions in order to avoid losing his temper.  The Board finds it significant that the Veteran has never worked in an office setting and that his occupational history has been limited to jobs requiring manual labor; this would make it very difficult for the Veteran to find a substantially gainful occupation which would allow him to work in an isolated environment.  

Accordingly, the Board finds that the Veteran's PTSD symptoms result in the inability to obtain and maintain employment consistent with his education and employment history and that entitlement to TDIU is warranted throughout the period of the claim.

Claims to Reopen

Generally, rating decisions that are not timely appealed are final.  38 U.S.C. § 7105.  An exception to this rule is 38 U.S.C. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim that has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.  See 38 C.F.R. § 3.156.

The question of whether new and material evidence has been received to reopen a previously denied claim must be addressed by the Board in the first instance, because the issue goes to the Board's jurisdiction to reach and adjudicate the underlying claim on a de novo basis.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).

New evidence is defined as existing evidence not previously submitted to agency decision makers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The United States Court of Appeals for Veterans Claims (Court) has interpreted the language of 38 C.F.R. § 3.156(a) as creating a low threshold, and viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  Shade v. Shinseki, 24 Vet. App. 110, 121 (2010).  For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence, although not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

The issues of entitlement to service connection for a bilateral hearing loss disability and tinnitus were denied on the merits in a September 2010 unappealed rating decision.  The relevant evidence of record at the time of that decision included the Veteran's October 2008 and January 2010 statements in support of his claims, service treatment and personnel records, and VA treatment records.  The claims were denied in the September 2010 rating decision because the evidence failed to show that the Veteran had any current bilateral hearing loss and tinnitus disabilities and because there was no evidence linking any current disabilities to his active duty service.  The Veteran did not file any statement indicating disagreement with that rating decision or submit any additional relevant evidence within the appeal period. 

Evidence added to the record subsequent to the September 2010 rating decision consists of, in pertinent part, his testimony at a February 2017 hearing before the Board.  The Board finds this evidence raises a reasonable possibility of substantiating the Veteran's claims because he testified regarding his exposure to noise during service and also discussed symptoms of hearing loss and tinnitus upon separating from active duty service.  This evidence was not previously before VA adjudicators and raises a reasonable possibility of substantiating his claims.  Accordingly, reopening of the claims is in order.

	(CONTINUED ON NEXT PAGE)

VA's Duties to Notify and Assist

With respect to the Veteran's claims, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2017).

VA's duty to notify was satisfied by letters dated December 2011, January 2012, and July 2014.  See 38 U.S.C. §§ 5103, 5103A; 38 C.F.R. § 3.159; see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

The duty to assist the Veteran has also been satisfied in this case.  The RO has obtained the Veteran's service treatment records, VA treatment records, and Vocational Rehabilitation and Employment (VR&E) records.  38 U.S.C. § 5103A; 38 C.F.R. § 3.159.  The Board acknowledges that Veteran's VR&E records were associated with the record in November 2017 and have not been reviewed by the AOJ in the first instance.  Moreover, although the Veteran had previously asked VA to obtain his inpatient psychiatric records from his active duty service, he later indicated he wished for VA to proceed without obtaining those records.  The Board is taking action favorable to the Veteran by granting him a 70 percent rating for PTSD and granting entitlement to TDIU, which he stated at his February 2017 hearing before the Board, through his representative, would satisfy his claims.  A remand for the AOJ to consider obtain and consider these records in the first instance would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran, a practice which is to be avoided.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

The Veteran has also been afforded VA examinations during which medical professionals have examined him and provided all pertinent information required for rating purposes.  The Veteran has not identified any additional, existing evidence that could be obtained to substantiate his claims.  The Board is also unaware of any such evidence.  Accordingly, the Board finds that VA has satisfied its duty to assist the Veteran.

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess v. Nicholson, 19 Vet. App. 473, 486 (2006).


ORDER

The appeal for a compensable rating for a scar of the right lower extremity is dismissed.

Throughout the period of the appeal, a disability rating of 70 percent is granted, subject to the laws and regulations governing the payment of monetary benefits.

Throughout the period of the appeal, entitlement to TDIU is granted, subject to the laws and regulations governing the payment of monetary benefits.

New and material evidence having been received, the claim for entitlement to service connection for a bilateral hearing loss disability is reopened and, to that extent only, the appeal is granted.

New and material evidence having been received, the claim for entitlement to service connection for tinnitus is reopened and, to that extent only, the appeal is granted.


REMAND

Initially, the Board notes that the Veteran separated from active service in January 2005 and that he has reported he first sought treatment through VA a couple months after that.  He has continued to seek VA treatment since then and does not seek treatment with any outside private providers.  While many of the Veteran's VA treatment records are associated with the claims file, it appears they are not complete and that many of them were submitted by the Veteran himself.  For example, the earliest VA treatment records associated with his claims file are dated September 2005, and the Veteran has indicated he believes he first sought treatment with VA a couple months after separating from service.  Moreover, there are no records whatsoever from 2006 associated with the claims file.  On remand, the AOJ must obtain all of the Veteran's VA treatment records and ensure they are associated with his claims file.  See Bell v. Derwinski, 2 Vet. App. 611 (1992).

Service Connection for a Back Disability

The Veteran has indicated that he first sought treatment for back pain a few months after returning from active duty service.  He stated he participated in several jumps from airplanes during service while carrying intense loads.  When he experienced back pain following those jumps, he would see a medic in the drop zone who would provide him with medication.  In support of his claim, the Veteran submitted his Individual Jump Record.  The Veteran's VA treatment records document that he currently seeks treatment for chronic low back pain, which has been diagnosed as degenerative joint disease.  The Veteran has not yet been afforded a VA examination to determine the etiology of his currently diagnosed low back disability, and the Board finds a remand is required for this reason.  See McLendon v. Nicholson, 20 Vet. App. 79, 84 (2006).

Service Connection for a Bilateral Hearing Loss Disability & Tinnitus

The Veteran claims he has a bilateral hearing loss disability and tinnitus, which he believes began in or are related to his active duty service.  He has stated that he was given hearing aids by VA within one year of separating from service.  The Veteran's service treatment records reflect he was routinely exposed to acoustic trauma during service.  VA treatment records indicate that the Veteran has been provided with hearing aids and that he underwent an audiological examination in May 2008, three years after separating from active duty service.  It appears an audiogram was performed at that appointment, yet it is not associated with the evidence of record.  When the AOJ undertakes to obtain all outstanding VA treatment records, it must ensure that all audiogram reports are also associated with the evidence of record.  Moreover, the Veteran has not yet been afforded a VA examination to determine if he has diagnoses of tinnitus or a hearing loss disability as defined by VA regulation.  Based on the foregoing evidence, the Board finds an examination is required.  See McLendon, 20 Vet. App. at 84.

Accordingly, the case is REMANDED for the following action:

1.  Obtain ALL outstanding VA treatment records from the Veteran's initial care in 2005 to the present and associate them with the Veteran's claims file, to include the results of all audiometric testing.

The Board notes that many of the VA treatment records associated with the claims file appear to have been submitted by the Veteran himself.  Notably, there are no records whatsoever for treatment in 2006, although the Veteran has continuously received VA healthcare treatment since 2005.

2.  Afford the Veteran the appropriate VA examination to determine whether his low back disability began in or is related to his active duty service.  The examiner must be provided with and review the Veteran's claim's file.  The examiner must also elicit from the Veteran a full history of the onset and continuity of symptoms and treatment.  All required testing must be accomplished.

Following a complete review of the record, and with consideration of the Veteran's statements, the examiner must determine whether it is at least as likely as not (50 percent probability or higher) that the Veteran's low back disability began in or is etiologically related to his active duty service, to include as due to multiple jumps from airplanes while carrying heavy loads of equipment.

A complete rationale for this opinion must be provided.  If the examiner is unable to provide an opinion without resorting to speculation, he or she must indicate why this is so.

3.  Afford the Veteran a VA audiology examination to determine whether he has a hearing loss disability as defined by VA regulation and/or tinnitus and, if so, whether these disabilities are etiologically related to his active duty service.  All required testing must be accomplished.  The examiner must elicit from the Veteran and record in the examination report the onset and continuity of symptoms as well as the functional effects associated with his hearing loss and tinnitus.

The examiner must be provided with and review the Veteran's claim's file.  The Board draws the examiner's attention, but in no way limits it, to the Veteran's service treatment records which indicate he was routinely exposed to acoustic trauma.

Following a thorough review of the evidence, and with consideration of the Veteran's statements, the examiner is requested to provide the following:

(a) Does the Veteran have a hearing loss disability as defined by VA regulation?  See 38 C.F.R. § 3.385 (2017).  If so, determine whether it is at least as likely as not (50 percent probability or higher) that the Veteran's hearing loss disability began in or is etiologically related to his active duty service.

(b) Determine whether it is at least as likely as not (50 percent probability or higher) that the Veteran's tinnitus began in or is etiologically related to his active duty service.

A complete rationale for the opinions must be provided.  The examiner is informed that the absence of a hearing loss disability at separation from active service may not be the sole rationale for a negative opinion.  If the examiner is unable to provide an opinion without resorting to speculation, he or she must indicate why this is so.

4.  The Veteran is informed that it is his responsibility to report for any scheduled examinations and to cooperate in the development of the claims and that the consequences for failure to report for any VA examination without good cause may include denial of a claim.  See 38 C.F.R. §§ 3.158, 3.655 (2017).

In the event that the Veteran does not report for any scheduled examination, documentation showing that he was properly notified of the examination must be associated with the record.

5.  Then, the Veteran's claims must be readjudicated.  If any benefit sought on appeal is not granted to the Veteran's satisfaction, the Veteran and his representative must be provided a Supplemental Statement of the Case and be given an adequate opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate action.



	(CONTINUED ON NEXT PAGE)

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




______________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


